Citation Nr: 0724209	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  05-11 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD), and if so, whether service connection should 
be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1953 to 
March 1957.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The veteran's representative argued that if service 
connection for PTSD could not be granted, the veteran should 
be granted service connection for anxiety disorder.  Since 
the representative made this as an alternative argument, and 
since service connection for PTSD has now been granted, the 
alternative claim for service connection for anxiety disorder 
is not being referred to the RO for any action.  If, however, 
it was not the intent of the veteran to make that argument in 
the alternative, he will need to file a claim for service 
connection for anxiety disorder.  


FINDINGS OF FACT

1.  An unappealed September 1962 rating decision denied the 
veteran's claim for service connection for a nervous 
condition.  

2.  The evidence received since the last final denial on any 
basis, in September 1962, considered in conjunction with the 
record as a whole, constitutes existing evidence not 
previously submitted to agency decisionmakers, relates to 
unestablished facts necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence previously 
considered, and raises a reasonable possibility of 
substantiating the claim. 

3.  The August 2004 consultation report provides credible 
supporting evidence that the veteran's claimed inservice 
stressor of a personal assault occurred.  

4.  The medical evidence establishes that the veteran has a 
current diagnosis of PTSD that was made in accordance with 
38 C.F.R. § 4.125(a).  
5.  Medical evidence in the record establishes a link between 
the diagnosed PTSD and the verified inservice stressor.  


CONCLUSIONS OF LAW

1.  The unappealed RO rating decision in September 1962, 
which denied service connection for a nervous condition, is 
final.  38 U.S.C. § 4005 (Supp. V Jan. 1959 to Jan. 1964) 
(effective January 1, 1962).  

2.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.156, 3.303,  3.304, 4.125 (2006).

3.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.304, 4.125 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  When the 
appeal involves an issue whether VA has received new and 
material evidence sufficient to reopen a previously-denied 
claim, the veteran must also be given notice of:  the meaning 
of "new and material evidence;" the kind of evidence that 
would overcome the deficiency in the prior decision; and the 
evidence necessary to establish the underlying claim through 
any of the legal theories available.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Although notice complying with Kent has 
not been given here, the veteran was not prejudiced because, 
as discussed below, the veteran's claim to reopen has been 
granted.  Similarly, since the veteran's claim for service 
connection for PTSD has been granted, any errors VA might 
have made in its duties to notify and to assist the veteran 
would necessarily be harmless.  The RO will have the 
opportunity to advise the veteran about the assignment of a 
disability rating and effective date when it effectuates this 
decision.  Accordingly, no discussion of how VA met those 
duties will be addressed here.  

New and material evidence

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C. § 4005(b)(1) 
(notice of disagreement shall be filed within one year from 
the date of mailing of the notice of initial determination).  
Generally, in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  See 38 U.S.C. § 4005(c) (if no notice 
of disagreement is filed within the prescribed period, the 
determination will become final).     

In August 1962, the veteran filed a claim for service 
connection for a nervous condition.  The RO denied that claim 
in September 1962, explaining that the veteran's discharge 
examination was negative as to a nervous condition and that 
there was no evidence of a nervous condition existing from 
the time of discharge to the time the claim was filed.  The 
RO notified the veteran of the adverse decision in 
October 1962.  The veteran did not file a notice of 
disagreement, so the decision became final.  38 U.S.C. 
§ 4005(c) 

If new and material evidence is submitted or secured with 
respect to a previously-denied final claim, however, VA must 
reopen that claim and evaluate the merits of the claim in 
light of all the evidence, both new and old.  38 U.S.C.A. 
§ 5108; Spalding v. Brown, 10 Vet. App. 6, 10 (1997).  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last, prior, final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).    

Since the September 1962 rating decision, the veteran 
submitted to the RO a diagnosis of PTSD that conforms to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV) criteria and is supported by findings in the 
examination report, a consultation report containing a 
medical opinion that certain evidence-namely, the aggression 
resulting in a court martial, being absent without leave 
(AWOL), and an inservice diagnosis of passive-aggressive 
personality-constituted clear secondary evidence of a 
military personal assault, and a medical opinion that the 
veteran's current PTSD is related to his inservice stressor.  
Since that existing evidence was not previously submitted to 
the RO, it is "new" evidence.  

That evidence is also material because it relates to the 
unestablished facts necessary to substantiate the claim. As 
discussed more fully below, not only must a PTSD service 
connection claimant establish that there is a current PTSD 
diagnosis that conforms to the DSM-IV criteria and is fully 
supported by findings, but there must also be credible 
evidence that the stressor incident occurred, and, medical 
evidence establishing a link between the diagnosed PTSD and 
the inservice stressor.  38 C.F.R. § 3.304(f).  The diagnosis 
of PTSD submitted by the veteran conformed to the DSM-IV 
criteria and was supported by a report with medical findings 
with respect to each of the criteria.  And the August 2004 
consultation report containing a medical opinion constitutes 
credible evidence that the stressor incident occurred.  That 
medical opinion also provides a nexus opinion linking the 
veteran's current PTSD to his claimed inservice stressor.  
Thus, the evidence relates to the unestablished facts 
necessary to substantiate the claim so that it is material 
within the meaning of 38 C.F.R. § 3.156(a).  

The claims file in 1962 contained no medical diagnosis of 
PTSD, no corroboration of an inservice stressor event, and no 
medical nexus opinion.  As a result, this new and material 
evidence is neither cumulative nor redundant of the evidence 
of record in September 1962 (the time of the last, prior, 
final denial of the claim sought to be reopened).  With 
respect to the final requirement, since the evidence is 
sufficient to warrant granting the claim, the requirement 
that the evidence raise a reasonable possibility of 
substantiating the claim has been fulfilled as well.    

The standard under 38 C.F.R. § 3.156(a) for new and material 
evidence has been met.  The claim is reopened, and to that 
extent, the claim is granted. 

Service connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Special 
rules identify the evidence needed to establish service 
connection for PTSD:  (1) credible supporting evidence that 
the claimed inservice stressor occurred; (2) medical evidence 
establishing a diagnosis of PTSD made in accordance with 
38 C.F.R. § 4.125(a); and (3) medical evidence establishing a 
link between the diagnosed PTSD and inservice stressor.  
38 C.F.R. § 3.304(f) (specific evidentiary rules for PTSD).  
The evidence as to the first and third requirements is 
undisputed.  And while there is conflicting evidence with 
respect to the second requirement, since the evidence of a 
current PTSD diagnosis is accorded more weight than the 
evidence against that diagnosis, the record as a whole 
establishes that the veteran is entitled to service 
connection for PTSD.  

The special regulations for establishing PTSD require that a 
claimed stressor be supported by credible evidence that the 
stressor incident occurred.  38 C.F.R. § 3.304(f).  The 
veteran's own lay evidence is insufficient to verify an 
alleged stressor.  Stone v. Nicholson, 480 F.3d 1111, 1114 
(Fed. Cir. 2007) (Board correctly interpreted 38 C.F.R. 
§ 3.304(f)(3) as meaning that a veteran's lay statements 
cannot serve as corroboration of his alleged inservice 
stressor).  If a PTSD claim is based on inservice personal 
assault, as this one is, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f)(3).  
Examples of such evidence include, but are not limited to, 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians, and statements from family members.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
38 C.F.R. § 3.304(f)(3).  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3).  

The veteran's personnel record is not available and his 
service medical records (SMRs) contain no direct evidence 
that the claimed personal assault occurred.  The SMRs do 
show, however, that after the date of the claimed stressor, 
the veteran exhibited rage and aggressive behavior.  He was 
court-martialed twice and threatened to harm himself.  He was 
AWOL on at least one occasion.  He was disciplined for 
insubordination.  During service, he reported to mental 
health care professionals that he had feelings of 
nervousness, of being in an intolerable situation, and of 
fear that a gun was at his back.  He was given a diagnosis of 
passive-aggressive personality during service.  In 
August 2004, a Licensed Clinical Social Worker working as a 
Sexual Trauma Therapist at the Boston Vet Center prepared a 
consultation report and gave a medical opinion that 
aggression of this type, being AWOL, and a service diagnosis 
of passive aggressive personality were clear secondary 
evidence of a military personal assault.  Although the RO 
requested an opinion from another medical professional as to 
whether any evidence in the claims file indicated that a 
personal assault had occurred, the February 2005 compensation 
and pension (C&P) examiner did not address that issue.  Since 
the August 2004 opinion is uncontroverted, the first 
requirement for service connection for PTSD-credible 
evidence that the claimed inservice stressor occurred-has 
been met on this record.  

As for the second requirement, there must be a current 
diagnosis of PTSD that conforms to the DSM-IV criteria and is 
supported by the findings in the examination report.  There 
is conflicting evidence about whether the veteran currently 
has PTSD.  On the one hand, the February 2005 C&P examiner 
determined that the veteran did not meet all the DSM-IV 
criteria for PTSD and concluded that he had major depressive 
disorder with post-traumatic stress disorder features.  The 
examiner did not clearly explain in his report which DSM-IV 
criteria were, or were not, met.  His only support for that 
conclusion is one sentence that the veteran's military trauma 
did not seem to adversely affect him for many years, until he 
reported he discovered this traumatic event.  In the 
background history portion of the report, he acknowledged 
that the veteran had been seen on a regular basis at the VA 
National Center for PTSD and that he had been seeing a 
psychiatrist in relationship to his sleeping disorder and 
PTSD symptoms.  But despite the inclusion in the claims file 
of the April 2004 assessment report diagnosing the veteran 
with PTSD and the August 2004 consultation report from the 
Sexual Trauma Therapist providing an opinion that the 
veteran's PTSD was related to an inservice stressor, the C&P 
examiner failed to address those medical opinions at all in 
his report.  In fact, it is not clear from his report that he 
reviewed the claims file before making a diagnosis.  

On the other hand, a different mental health professional 
diagnosed the veteran with PTSD.  In early  2004, a 
psychology intern saw the veteran on six different days, 
conducted several psychometric tests (the Clinician 
Administered PTSD Scale (CAPS) test, Beck Depression 
Inventory, and Mississippi Scale for PTSD), and produced an 
April 2004 Outpatient PTSD Assessment Report that was 
co-signed by a clinical psychologist.  After recording the 
veteran's behavior, mental status, history, and psychometric 
test results, she addressed each of the criteria for PTSD in 
turn and explained how the veteran met each of those 
criteria.  She concluded with a diagnosis of chronic PTSD, a 
severe, single-episode, major depressive episode without 
psychotic features, and alcohol dependence, sustained in full 
remission.  

In weighing these competing reports, there is no doubt that 
each report was prepared by a competent medical professional 
and that each report constitutes credible evidence to be 
considered.  But it is the responsibility of the Board to 
weigh the evidence, including the medical evidence, and to 
determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998) (Board may 
accept one medical opinion and reject another in weighing the 
evidence).  In so doing here, the Board finds that the 
March 2005 C&P examination report is not entitled to as much 
weight as the April 2004 PTSD assessment report for three 
reasons.  First, as noted above, the examiner failed to 
explain in a clear manner how his diagnosis followed the 
DSM-IV criteria, whereas the April 2004 assessment report 
addressed each of the criteria in turn.  Second, his 
conclusion was only minimally supported by findings in his 
report, whereas the April 2004 assessment report identified 
the findings to support the diagnosis.  
Third, the March 2005 C&P report is at odds with the rest of 
the post-service medical evidence and the examination report 
does not provide any explanation for that isolated opinion.  
In contrast, the April 2004 assessment report is supported by  
other medical evidence in the record.  There are more than 
three years of treatment records for PTSD in the claims file.  
In March 2007, the veteran's treating psychiatrist wrote to 
VA to support the veteran's claim for service connection for 
PTSD.  While she did not specifically say that she had made a 
diagnosis of PTSD for the veteran that conformed to the DSM-
IV criteria, she did state that she fully concurred with the 
April 2004 comprehensive PTSD assessment report because it 
fully summarized the results of hours of rigorous 
state-of-the-art psychological testing and a thorough 
psychological history.  She pointed out that she had 
diagnosed and treated approximately 400 veterans with 
diagnoses of PTSD and that this veteran's post-trauma history 
was completely consistent with that of other veterans who 
have experienced military sexual trauma perpetrated by their 
superiors.  

So, too, in the notes for a February 2005 individual 
psychotherapy session with the veteran, his treating 
clinician stated that she disagreed with the statement in the 
C&P examination report that the veteran does not meet all the 
criteria for PTSD as defined in DSM-IV.  She pointed out that 
the results from the April 2004 thorough PTSD assessment, as 
well as her own diagnosis and that of a psychiatrist she does 
not identify indicate otherwise.  That note was co-signed by 
a clinical psychologist.  

Given that the April 2004 PTSD assessment report provides a 
better analysis in following the DSM-IV criteria, has a 
diagnosis fully supported by findings in the report, and is 
consistent with the majority of medical evidence in the 
claims file, it is accorded more weight than the March 2005 
C&P examination report.  Thus, the requirement of having a 
current diagnosis of PTSD has been met on this record.   

The last requirement for establishing service connection for 
PTSD is medical evidence establishing a link between the 
diagnosed PTSD and inservice stressor.  In her August 2004 
consultation report, the Sexual Trauma Therapist stated that 
while the veteran's childhood was difficult, it was her 
clinical opinion that his PTSD is secondary only to his 
claimed inservice stressors.  As there is no contrary opinion 
in the record, the third requirement for service connection 
for PTSD has been established.  

There is credible supporting evidence that the veteran's 
claimed inservice stressor of a personal assault occurred.  
The medical evidence establishes that the veteran has a 
current diagnosis of PTSD that was made in accordance with 
38 C.F.R. § 4.125(a).  Medical evidence in the record 
establishes a link between the diagnosed PTSD and verified 
inservice stressor.  Accordingly, all requirements of 
38 C.F.R. § 3.304(f) have been met and service connection for 
PTSD is granted.  


ORDER

New and material evidence having been received, the veteran's 
claim for entitlement for service connection to PTSD is 
reopened.  

Service connection for PTSD is granted.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


